Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 06, 2019

The Court of Appeals hereby passes the following order:

A20A0023. WAYNE THOMAS WHITE v. CATHERINE MARIE WHITE.

      The parties divorced in 2017. In 2018, Wayne Thomas White (the “Father”)
filed a petition for modification of alimony and child support. Catherine Marie White
(the “Mother”) counterclaimed for contempt. The trial court declined to modify
alimony and child support, ordered the Father to pay overdue alimony, and ordered
the Father to pay a portion of the Mother’s attorney fees pursuant to OCGA § 19-6-19
(d). The Father filed a direct appeal to the Supreme Court, which transferred the case
to this Court. See Case No. S19A1283 (transferred July 1, 2019). The Father also filed
a discretionary application from the same trial court order, which we denied. See Case
No. A19D0451 (denied May 21, 2019). We lack jurisdiction over the direct appeal.
      Where, as here, the underlying action involves rights and obligations arising out
of a divorce decree and does not involve child custody, the case is a domestic relations
matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate of Mays,
279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must be initiated
by filing an application for discretionary review. See OCGA § 5-6-35 (a) (2), (b);
accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal in a
domestic relations case in which custody is not at issue must be brought by
discretionary application). “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
      Further, our denial of the Father’s application for discretionary appeal was an
adjudication on the merits, and therefore the doctrine of res judicata bars this direct
appeal from the same trial court order. See Northwest Social & Civic Club, Inc. v.
Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258,
260-261 (1) (649 SE2d 313) (2007).
      For these reasons, this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/06/2019
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Wi tness my signature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                        , Clerk.